Citation Nr: 0843605	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the thoracic spine region, with Muscle Group XX 
involvement, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1978 to July 
1983.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, to the VA's Appeals Management 
Center (AMC) in Washington, DC, so that additional procedural 
and evidentiary development could be undertaken.  Following 
the AMC's attempts to complete the requested actions, the 
case has returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

By its July 2007 remand, the Board found that an inextricably 
intertwined issue had been raised as to the veteran's 
entitlement to service connection for degenerative joint and 
disc disease of the cervical and thoracic spine, secondary to 
service-connected residuals of a gunshot wound to the 
thoracic spine region, with Muscle Group XX involvement, and 
requested that the AMC undertake development in connection 
with that intertwined issue.  Upon return of the case to the 
Board, the veteran argues that the requested VA medical 
examination and opinion are inadequate, as the examiner 
failed to offer an opinion as to the aggravation of a 
nonservice-connected entity by service-connected disability 
and did not provide a rationale for the opinion provided as 
to absence of a direct causal relationship between diagnosed 
cervical disc disease and the gunshot wound in his thoracic 
spine region.  The Board concurs but only as to the failure 
to furnish an opinion as to aggravation of the diagnosed 
degenerative disc disease of the cervical spine by the 
service-connected residuals of a gunshot wound of the 
thoracic spine, in contravention of the holding in Stegall v. 
West, 11 Vet. App. 268, 270 (1998) (remand by the Board 
confers upon the veteran or other claimant, as a matter of 
law, the right to compliance with the Board's remand order).  
Corrective action is thus in order.  

As well, it is evident that on remand the AMC failed to 
provide adequate notice under 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159, pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), regarding the intertwined claim for 
secondary service connection for degenerative joint and disc 
disease of the cervical and thoracic spine.  Such notice had 
specifically been requested by the Board in the first 
indented paragraph of its July 2007 remand.  It appears that 
the veteran was only provided a copy of 3.310, as amended, 
and that, alone, is found to be inadequate under the existing 
statutory and regulatory framework.  Thus, the requested VCAA 
notice was not provided, in violation of Stegall, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any and all needed 
development for compliance with the VCAA, 
as codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2008) and 38 C.F.R. 
§ 3.159 (2008), with respect to the issue 
of the veteran's entitlement to service 
connection for degenerative joint and 
disc disease of the cervical and thoracic 
spine, secondary to his service-connected 
residuals of a gunshot wound to the 
thoracic spine region.  He should be 
notified of what information and evidence 
are still needed to substantiate the 
aforementioned claim, as well as that 
information and evidence not of record 
(1) that is necessary to substantiate his 
claim; (2) that VA will seek to provide; 
and (3) that he is expected to provide.  
38 C.F.R. § 3.159(b)(1).  He should be 
also advised that the RO or AMC will 
obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals or other 
evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by the AMC.

2.  Thereafter, the report of September 
13, 2007, and the addendum thereto, dated 
July 10, 2008, with respect to a VA 
medical examination and opinion authored 
by P. M. Kelleher, M.D., at the VA 
Medical Center, in East Orange, New 
Jersey, should be returned to Dr. 
Kelleher for the preparation of a further 
addendum to his earlier report.  If Dr. 
Kelleher is unavailable, then another 
physician should be asked to furnish the 
requested addendum.  The veteran's claims 
file should be furnished to Dr. Kelleher 
or his designee for use in the study of 
this case and the completed addendum 
should reflect in writing whether in fact 
the claims folder was made available and 
reviewed.

Ultimately, Dr. Kelleher or his designee 
should answer the following, providing a 
full, supporting rationale:

Is it at least as likely as not 
(50 percent or greater 
probability) that any cervical 
and/or thoracic spine disorder 
that may be present, to include 
arthritis and degenerative disc 
disease, was chronically 
worsened beyond its natural 
progression by the veteran's 
service-connected residuals of 
a gunshot wound to the thoracic 
spine region with Muscle Group 
XX involvement?  

If any worsening or increased 
level of severity is indicated 
as might constitute 
aggravation, the examiner is 
requested to provide an opinion 
as to the approximate baseline 
level of severity of the 
nonservice-connected disability 
of the cervical or thoracic 
spine (e.g., slight, moderate, 
severe) before the onset of 
aggravation.

The clinician is informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

If a conclusion cannot be reached without 
resort to speculation, the clinician 
should so indicate in the addendum 
provided.  

3.  Lastly, readjudicate the veteran's 
intertwined claim for secondary service 
connection for a cervical or thoracic 
spine disorder, based on all the relevant 
evidence and all governing legal 
authority.  The veteran should be advised 
of the action taken and of his right to 
initiate an appeal as to any denial of 
his claim for secondary service 
connection and he is hereby advised that 
the initiation of an appeal and 
perfection of his appeal following 
issuance of a statement of the case is 
necessary to ensure Board review of such 
matter.  

Thereafter, the veteran's claim for 
increase for residuals of his gunshot 
wound to the thoracic spine region, with 
Muscle Group XX involvement, should be 
readjudicated, and if the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

